Title: Eliphalet Brush to John Adams, 4 February 1785
From: Brush, Eliphalet
To: Adams, John


        
          Sir,
          Leghorn 4 Feby: 1785
        
        Count de Montauto Governor of this City has informed me of the Commissioners having made propositions to the Court of Tuscany respecting a Treaty of Commerce between this Country and America:
        The Governor requests me to inform the Commissioners, that he has lately received instructions from the Grand Duke relative thereto, which leaves him no doubt but a commercial Treaty may be formed to the satisfaction of both parties, particularly as it is exceeding Agreeable to the Sovereign, who has ordered that all American Vessels coming hither shall have the same protection &c as those of the Rep. of Holland.
        Perhaps your Excellency may conceive it officious in me to address you on a subject of a public natüre; however my only View in doing it, is to render service to my Country, being well persuaded that great advantages might accrue to America from mercantile connections with this Country.
        Leghorn is the emporium of every Species of merchandize coming from the Levant, as well as from Italy, Sicily & Barbary— the Oil made at Florence is better calculated for our market than any other— The Hemp that is exported from hence is good and cheap— Various Silk Stuffs proper for our market are made in the Neighbourhood Very Cheap— But what will make a trade here advantageous to us, is the Vending the principal products of our Country— Codfish, Spermecitie, wheat, flour Tobacco, & indigo will sell well in this City— Vessels from the East & every part of the Mediterranian Supply themselves here with those articles.—
        It is the opinion of the first men here, that there would be no dificulty in Settleing a treaty of Amity with the Algeriens &c, provided, application was made to them, by Congress or the Commisioners in Europe— It is clear to me that it is against the interest of France & Holland, for us to have a free & unmolested Navigation in the Medeterranian Sea, therefore their exertions in our favour cannot but be feeble.— I leave this Tomorrow for Florence, where I shall have an interview with the Grand Duke, and if I can give him any

information relative to our Commerce, which may aid Your Negociations, I shall do it wth peculiar pleasure.
        I beg to present my best Compliments to your Lady and Family, and am with Respect Your Excellency’s / Most Obt. Huml Sert—
        
          E. Brush
        
      